Tbe following opinion was filed May 20, 1918:
Eschweileb, J.
(dissenting). I think tbe claimant should be held to be barred of her dower by tbe rule of tbe common law and also as having been waived by her own deliberate act and tbe judgment be reversed.
Tbe principle of tbe common law as amended by tbe Statute of Westminster and by which an adulteress, by continued absence from her husband, lost her dower, was in existence at tbe time of our Revolution, was suitable to our condition, and clearly in harmony with our constitution and statutes, and is therefore still a part of tbe common law of this country. Sec. 13, art. XIV, Const.; Will of Rice, 150 Wis. 401, 445, 136 N. W. 956, 137 N. W. 778; Harrigan, v. Gilchrist, 121 Wis. 127, 219, 99 N. W. 909.
Tbe mere giving of an additional remedy such as is given in tbe divorce action ought not to be considered as an abrogation of such a common-law principle. Tbe divorce proceedings require some affirmative action by tbe husband in order to divest tbe wife of her inchoate right of dower. Tbe common law deprives tbe wife of tbe same inchoate right of dower by reason of her own action and without requiring any proceedings by tbe husband. These two do not appear to me to be in any way inconsistent, or tbe one a substitute for tbe other. Nor should be be driven to tbe one by anything short of a legislative destruction of tbe other.
Tbe reasoning of Justice Van Devanter in Daniels v. *334Taylor, 145 Fed. 169, bolding that tbe same Statute of Westminster is a part of tbe common law in effect in tbe state of Arkansas, might be better followed than tbe Massachusetts case cited in tbe majority opinion.
In this state tbe barring of dower does not depend solely on statutory provisions. It may be lost by silence when •justice required speech, thereby creating an estoppel. H. W. Wright L. Co. v. McCord, 145 Wis. 93, 128 N. W. 873. And surely estoppel comes to us through tbe common law. Coke, Litt. 352a.
A married woman may lose a known valuable right by waiver or relinquishment. Somers v. Germania Nat. Bank, 152 Wis. 210, 138 N. W. 713.
In this case her right was based solely upon the marriage relationship. That it was a known right is quite apparent from the filing of her claim in the month of July following his death. Knowingly she voluntarily abandoned all the relative duties and obligations on her part and lived away from her husband from 1871 until his death in September, 1914. During these forty-three years that she “lived her own life” as the saying is, she bore ten children begotten by others than the deceased. Such an accumulation of cumulative repudiations of the marital obligations ought to require a judicial declaration that her repudiation thereof was entire and absolute.
The faithless ought not now to be rewarded as though faithful.